In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-356 CR

____________________


JASON RAY TUBBS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B-050107-R




MEMORANDUM OPINION 

	Jason Ray Tubbs entered a non-negotiated guilty plea to an indictment for the state
jail felony offense of evading arrest.  See Tex. Pen. Code Ann. § 38.04(a),(b)(1) (Vernon
2003).  The trial court convicted Tubbs and sentenced him to two years of confinement in
a state jail facility.  The trial court certified that this is not a plea-bargain case and that the
defendant has the right of appeal.  See Tex. R. App. P. 25.2(d).
 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On June 8, 2006, Tubbs was given an
extension of time in which to file a pro se brief.  We received no response from the appellant. 
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  The required admonishments appear in
the record.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2006).  Tubbs signed
a judicial confession.  He has not contested the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  The trial court's judgment is affirmed. (1) 
	AFFIRMED.
								____________________________
								          STEVE McKEITHEN
									       Chief Justice
 
Submitted on September 26, 2006
Opinion Delivered October 4, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.